Exhibit 10.1

 

Assignment of Lease

 

1. Names

 

This lease assignment is made by ATG HOLDINGS LLC, Assignor, and MJ HOLDINGS
INC, Assignee.

 

2. Assignment

 

For valuable consideration, Assignor assigns to Assignee all of Assignor’s
rights in the attached lease dated November 1, 2017, which covers the premises
located at 3275 South Jones, Suite 104, Las Vegas, NV 89146.

 

3. Effective Date

 

This assignment will take effect on January 1, 2018.

 

4. Acceptance

 

Assignee accepts this assignment and assumes the lease and all its terms. From
the effective date of this assignment, Assignee will pay the rent to Landlord
and will perform all of Assignor’s other obligations under the lease.

 

5. Condition of Premises

 

Assignor has inspected the premises and will accept possession of the premises
in as-is condition, subject to obligations under the lease and prevailing law.

 

6. Certification

 

Assignor and Assignee certify that:

 

A.Assignee accepts and assumes all obligations under the lease from Assignor.

 

B.Landlord waived the security deposit, so there is no security deposit to
replace or transfer.

 

C.Assignor is not currently in default in performing any obligations under the
lease.

 

D.The lease has not been modified and it remains in full effect as written.

 

E.The Co-Tenant, Royal Union and its affiliates, has the right of occupancy for
50% of the premises and all shared common area space (hallways, bathrooms,
kitchen, open areas, etc.) at no cost during the time the lease continues in
force and effect. In the event of any default under the lease by Assignee,
Co-Tenant shall have the right to immediately assume the remainder of the lease
and cure any default to Landlord, and Co-Tenant shall automatically assume all
rights under the lease from Assignee.

 

Assignment of LeasePage 1

 



 

 

 

7. Expenses

 

The parties hereto will bear their separate expenses in connection with this
Agreement and its performance.

 

8. Landlord’s Consent

 

Landlord consent is not required to this assignment and to Assignee taking over
all Assignor’s rights and obligations under the lease as an affiliate company.

 

9. Release

 

Assignee releases Assignor from liability for the payment of rent and from the
performance of all other lease obligations from the effective date of this
assignment.

 

10. Successors and Assignees

 

This agreement binds and benefits the heirs, successors, arid assignees of the
parties.

 

11. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada and each of the parties hereto submits to the non-exclusive
jurisdiction of the courts of the State of Nevada in connection with any
disputes arising out of this Assignment.

 

12. Modification

 

This agreement may be modified only by a writing signed by the party against
whom such modification is sought to be enforced.

 

13. Waiver

 

If any party waives any provision of this agreement at any time, that waiver
will only be effective for the specific instance and purpose for which that
waiver was given. If any party fails to exercise or delays exercising any of its
rights or remedies under this agreement, that party retains the right to enforce
that term or provision at a later time.

 

Assignment of LeasePage 2

 



 

 

 

14. Severability

 

If a court determines that any provision of this agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision. Such provision shall be modified, amended or limited only to the
extent necessary to make it valid and enforceable.

 

[ex10-1_001.jpg] 

 

CO-TENANT:

 

[ex10-1_002.jpg]

 

 

Assignment of LeasePage 3

 

 

 

 

 

LEASE AGREEMENT

 

THIS LEASE made and entered into by and between DIJ, a Nevada Limited
Partnership, hereinafter referred to as “Landlord” and ATG HOLDINGS, LLC
hereinafter referred to as “Tenant”.

 

FUNDAMENTAL LEASE PROVISIONS

 

Date:   November 1, 2017       Landlord:   DIJ, a Nevada Limited Partnership    
  Tenant:   ATG HOLDINGS, LLC       Location of Leased Premises:   The Falls
Office Park     Suite 104     3275 South Jones Boulevard     Las Vegas, Nevada
89146     Approximately 6,445 square feet. Tenant acknowledges and agrees that
any representation of the square footage of the Premises by Landlord IS
APPROXIMATE and represents the Landlord’s best guess, and neither Landlord nor
Broker guarantee its accuracy.       Lease Term:   Eighteen (18) months      
Minimum Annual Rental:   $46,200 (plus CAM, NNN)       Percentage Rental:   N/A
      Tenant’s Initial Share of Common expenses:   Pro-rata Share (See Section
5.02)       Tenant’s Tax obligation:   Pro-rata Share (See Section 5.01)      
Tenant’s Initial Share of Common Insurance Coverage:   Pro-rata Share (See
Section 17.01)       Security Deposit:   Waived       Permitted Use:   Offices

 

Tenant represents and warrants that it shall obtain approval from all
governmental authorities regarding operation of its purposed business in the
Premises on or before November 15, 2017, and that the terms of this Lease shall
not be delayed or cancelled due to Tenant’s inability to obtain a business
license or any other governmental approval or documentation necessary to open
and operate its business.

 



Page│1

 

 

WITNESSETH:

 

That for and in consideration of the rent herein specified to be paid by Tenant
and the covenants and conditions herein set forth to be kept and performed by
Tenant, Landlord hereby leases to Tenant and Tenant does hereby takes, accepts
and hires from Landlord the Premises hereinafter described for the period, and
at the rental, subject to, and upon the terms and conditions herein set forth as
follows:

 

1. REFERENCES

 

References in the Fundamental Lease Provisions to other sections of this Lease
are for convenience and each reference to the Fundamental Lease Provisions shall
be construed to incorporate all of the terms provided under each such Lease
Provision. In the event of any conflict between said Fundamental Lease Provision
and the balance of the Lease, the latter shall control.

 

2. PREMISES

 

2.01 In consideration of the rents, covenants and agreements contained herein,
Landlord leases to Tenant, and Tenant leases from Landlord certain office space
comprising a building and land containing approximately 6,445 square feet of
building in the City of Las Vegas, County of Clark, State of Nevada. The leased
office space is referred to herein as the “Premises” and the location, dimension
and approximate area thereof are delineated in red on Exhibit “A”, which is made
a part hereof. The office complex containing the Premises is referred to herein
as the “The Falls Office Park”. This Lease is subject to covenants, conditions,
reservations, restrictions, easements, rights, rights-or-way and other matters
of record, if any, and any future matters and encumbrances which may be recorded
by Landlord or its predecessors in the office of the County Recorder of the
County in which the Premises are located.

 

2.02 It is expressly understood that the Premises do not include the roof or
exterior face of the walls (excepting storefronts and windows) and the use of
the foregoing is expressly reserved to Landlord.

 

2.03 The term “Floor Area” as used throughout this Lease shall be deemed to mean
and include all areas for the exclusive use and occupancy by a tenant of
Landlord, measured from the exterior surface of exterior walls and from the
extensions thereof, in the case of openings and from the center of interior
demising partitions, and shall include, without limitation, restrooms,
mezzanines, warehousing or storage areas, clerical or offices areas and employee
areas.

 

2.04 Notification by Landlord in writing that the Premises is ready for
possession or delivery of keys to the Premises to Tenant shall constitute
delivery of possession to Tenant.

 



Page│2

 

 

3. TERM

 

3.01 Length of Term. The term of this Lease shall be for a period of One (1)
consecutive full Lease Year(s), and Six (6) months, as the term Lease Year is
hereinafter defined, plus the partial Lease Years, if any, on which this Lease
Agreement is executed.

 

3.02 Commencement Date and Obligation to Pay Rent. The commencement date for
this Lease Term and Tenant’s obligation to pay rent hereunder shall commence on
November 15, 2017(the “Commencement Date”).

 

3.03 Lease Year define. The term “Lease Year” as used herein shall mean a period
of twelve (12) full consecutive calendar months.

 

3.04 Tenant’s Certificate. Tenant shall, within fifteen (15) days after the
Commencement Date, and thereafter at Landlord’s request, execute and deliver to
Landlord a written declaration in recordable form: (1) ratifying this Lease; (2)
expressing the Commencement Date and termination date hereof; (3) certifying
that this Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writings as shall be stated); (4) to
best of Tenant’s knowledge that all conditions under this Lease to be performed
by Landlord have been satisfied; (5) to best of Tenant’s knowledge that there
are no defenses or offsets against the enforcement of this Lease by the
Landlord, or stating those claimed by Tenant; (6) the amount of advance rental,
if any, (or none if such is the case) paid by Tenant; (7) the date to which
rental has been paid; and (8) such other information as Landlord may reasonably
request, with the understanding by Tenant that Landlord’s mortgage lenders
and/or purchasers shall be entitled to rely upon such declaration.

 

4. RENT

 

4.01 Tenant hereby covenant and agrees to pay to Landlord rent for the Premises
as follows:

 

a) The monthly rent (the “Basic Rent”) for the Premises shall commence upon the
Commencement Date as set forth in Paragraph 3.2 above. If the Lease is effective
after the first day of the month, the rent shall be prorated for that month.

 

b) Upon the commencement of Basic Rent provided for herein above, the monthly
rent for the Premises shall be:

 

Year  Per Square Foot   Monthly Payment
(plus CAM, NNN)            First 6 months  $0.5587   $3,600  First full year 
$0.6361   $4,100 

 



Page│3

 

 

c) In no event, however, shall the adjusted Basic Rent for any period be less
than the Basic Rent during the prior Lease Year.

 

d) All rents shall be paid without set-off or demand, and without abatement or
deduction to Landlord at the address specified in this Lease, unless and until
Tenant is otherwise notified. Time is of the essence in the payment of all forms
of rent payable hereunder.

 

e) In addition to the Basic Rent described in this Paragraph 4.01, Tenant shall
pay all utilities, taxes, insurance, fees, charges or assessments, and common
area expenses imposed upon the Premises and The Falls Office Park and all other
costs of every nature and kind arising by virtue of Tenant’s use and/or
possession of the Premises and The Falls Office Park. It is intended that this
Lease shall be a net, net, net Lease. Landlord shall have the right at any time
and from time to time to adjust this estimated amount based on actual amounts
incurred and on projected costs for fixture periods. When the actual amounts of
such charges have been determined, and if Tenant shall have paid an amount less
than it is required to pay, Tenant shall pay the balance due within ten (10)
days after receipt of said statement, and if Tenant shall have paid an amount
greater than it is required to pay, the additional amount shall be credited to
Tenant’s next such payments.

 

4.02 All monthly installments of Basic Rent and CAM shall be payable in advance
on the first day of the month in lawful money of the United States at the place
Landlord shall designate from time to time, without notice, demand, set-off or
deduction whatsoever. CAM Fees and all other monies due and owing under this
Lease shall be considered additional rent. If Tenant shall fail to pay an
installment of Basic Rent or installment of Adjustments to Rent (CAM) as set
forth in Section 5 within five (5) days of the due date thereof, then Landlord
shall be entitled to a late charge equal to ten percent (10%) of such unpaid
amount, provided, however, that nothing contained herein shall give Tenant the
right to pay any such installment of Basic Rent other than on the due date
thereof and Landlord’s collection of such late fee shall not waive any other
rights which Landlord may have hereunder or at law or in equity in respect to
such late payments. Landlord and Tenant agree that such late charges represent a
reasonable sum considering all of the circumstances existing on the date of this
Lease, including the relationship of the sum to the loss to Landlord that could
reasonably be anticipated by such non-payment by Tenant, and the anticipation
that proof of actual damages would be costly or inconvenient to determine.

 

4.03 In the event Tenant shall make any payment to Landlord of Basic Rent,
Adjustments to Rent, or any other charge due under this Lease, and such payment
is made by check, if such check is returned to Landlord due to non-sufficient
funds available in the account on which it is drawn, or if such check is
dishonored for any other reason whatsoever, Tenant shall immediately pay to
Landlord the amount due in the form of a money order or cashier’s check together
with a Seventy-Five and No/100 Dollars ($75.00) processing fee to cover
Landlord’s costs in processing the returned check. Landlord shall have the right
thereafter to require that all future payments of rent by Tenant be made in the
form of a money order, cashier’s check, or other means Landlord deems
appropriate.

 



Page│4

 

 

5. ADJUSTMENTS TO RENT/CAM

 

5.01 Taxes

 

a) Tenant shall pay its proportionate share of all real estate taxes, as herein
after defined, levied or assessed by lawful taxing authorities against the land,
buildings or improvements comprising The Falls Office Park that will be included
in the CAM fee.

 

b) “Real Estate Taxes” shall mean all taxes, assessments, levies and charges,
whether special, extraordinary, or otherwise, whether foreseen or unforeseen,
which may be levied, assessed or imposed upon, on account of or with respect to
(i) the ownership of and/or all other taxable interests in all land situated in
The Falls Office Park and/or (ii) all buildings, structures, and other
improvements situated thereon.

 

c) Tenant shall pay one-twelfth of its proportionate share of Real Estate Taxes
each month in the CAM fee in advance on the first day of each month with its
payment of Basic Rent. The amount of Real Estate Taxes upon which each payment
is based shall be the most current notice(s) of assessment of tax bills
concerning the entire The Falls Office Park or, if there are none, such amount
as Landlord may reasonably estimate in its sole discretion. Should the taxing
authorities include in such Real Estate Taxes the value of any improvements made
by tenant, or include machinery, equipment, fixtures, inventory or other
personal property of Tenant, then Tenant shall also pay the entire Real Estate
Taxes for such items. If the amount paid by Tenant is more than said actual
amount due (as determined from the notice(s) of assessment or tax bill(s)
actually covering the period in question), the excess shall be credited on
Tenant’s next succeeding payment(s) pursuant to this subsection. If the amount
paid by Tenant is less than said actual amount due, Tenant shall pay to Landlord
the deficiency within ten (10) days after notice from Landlord. A tax bill
submitted by Landlord to Tenant shall be conclusive evidence of the amount of
taxes assessed or levied, as well as the items taxed.

 

d) Tenant shall be solely responsible for and shall pay before delinquency all
municipal, county, state or federal taxes assessed during the term of this Lease
against any personal property of any kind owned by or placed in, upon or around
the Premises by Tenant. Tenant shall not be responsible for any delinquent fee
or interest due to governing authorities for failure to pay real estate taxes
due on the property leased in a timely manner.

 



Page│5

 

 

5.02 Common Area Expenses

 

a) Tenant shall pay to Landlord its proportionate share of The Falls Office
Park’s Operating Costs, also sometimes referred to herein as CAM. Tenant’s
“proportionate share” shall be determined by multiplying such expenses by a
fraction, the numerator of which is the total number of square feet of Floor
Area in the Premises and the denominator of which is the total number of square
feet of actual Floor Area of the buildings located in The Falls Office Park.
Landlord shall periodically determine Floor Area for purposes of the above
calculation and Landlord’s determination shall be conclusive. The Falls Office
Park “Operating Cost” means the total cost and expense incurred in operating,
maintaining, and repairing The Falls Office Park, and its Common Areas (as
herein after defined) actually used or available for customers and other
invitees of the tenants of The Falls Office Park, excluding only items of
expense commonly known and designed as carrying charges, loan payments,
interest, income tax, and depreciation, but specifically including, without
limitation, repairs, replacements, maintenance, surfacing, resurfacing,
painting, restriping, cleaning, sweeping, janitorial services, management fees,
trash bin rentals, planting and landscaping, signs and markers, lighting and
other utilities, fire protection or detection service, parking control and
security service and all personnel to implement such services, maintenance by
Landlord of structural components described in Paragraph 12.02; removal of snow,
trash, rubbish, garbage, graffiti, and other refuse; all real property and
personal property taxes and assessments (as defined in Paragraph 5.01) levied or
assessed; premiums for all forms of insurance described in Paragraph 5.03 as
well as Worker’s Compensation Insurance and any other insurance carried by and
deemed advisable by Landlord; wages and salaries for personnel employed to
operate the Common Area, and cost (if purchased) of machinery and equipment used
for Common Area maintenance or rental thereof (if rented or leased). “Common
Area” means all areas, space, equipment, and special services provided for the
common or joint use and benefit of the tenants or occupants of The Falls Office
Park, or portions thereof, their employees, agents, servants, customers and
other invitees, including without limitation parking areas, access roads,
driveways, retaining walls, landscaped areas, truck service ways or tunnels,
loading docks, pedestrian malls, courts, stairs, ramps and sidewalks, comfort
and first-aid stations, washrooms and parcel pickup stations. Notwithstanding
the foregoing, Tenant understands and agrees that the HVAC units that service
its Premises may be located inside the Common Areas, but shall not be included
as part of the Operating Costs of the Common Areas. Repair, maintenance and
replacement of such HVAC units shall remain the sole responsibility of the
Tenant pursuant to Paragraph 12.01 herein below.

 

b) Tenant’s proportionate share of The Falls Office Park’s Operating Costs/CAM
shall be computed on the basis of periods of twelve consecutive calendar months
as determined be Landlord and payments toward the same shall be made by Tenant
as additional rent in advance in equal installments on the first day of each
calendar month in an amount to be established by the Landlord. Within ninety
(90) days after the end of each twelve (12) month period, Landlord shall furnish
to Tenant a statement showing The Falls Office Park’s Operating Costs/CAM for
the preceding period and any adjustments to be made as a result thereof. In the
case of deficiency, Tenant shall promptly remit the amount of such deficiency to
Landlord within ten (10) days of receipt of such statement. In the case of
surplus, Landlord shall apply said surplus to payment next falling due from
Tenant under this subsection (b).

 



Page│6

 

 

c) Landlord hereby grants to Tenant the non-exclusive right in common with
others during the Term of this Lease to use the Common Area of The Falls Office
Park for itself, its employees, agents, customers, invitees and licensees,
excluding any number parking spaces that may be designated for other tenants.
The Common Area shall be subject to the exclusive control and management of
Landlord or such other persons or nominees as Landlord may designate to exercise
such management or control in whole or in part over the Common Area, in
Landlord’s place and stead, and Landlord, and Landlord’s nominees and assignees,
shall have the right to establish, modify, amend and enforce reasonable rules
and regulations with respect to the Common Area. Tenant agrees to abide by and
conform with such rules and regulations, to cause its concessionaires, and its
and their employees and agents, to so abide and conform, and to use its best
efforts to cause its customers, invitees and licenses so to abide and conform.
Landlord shall have the right to temporarily close all or any portion of the
Common Area to make additional improvements or repairs or alterations to The
Falls Office Park. Landlord shall give Tenant two (2) days prior written notice,
excluding any emergencies, when doing such improvements or repairs or
alterations to The Falls Office Park. Landlord shall have the unqualified right
to increase or reduce the Common Area and to rearrange the parking spaces,
driveways and improvements on the Common Area. Landlord shall have the sole
right to place vending or amusement devices and public telephones on the Common
Area. Tenant agrees that its officers, agents, employees, vendors, suppliers and
other independent contractors will use such access roads and receiving areas and
will operate trucks and trailers in delivering merchandise to and from the
Premises at such days and hours upon and over such access roads as are
designated therefore by Landlord as a means of ingress to and egress from the
Premises. The use of such access roads by Tenant and Tenant’s officers, agents,
employees, vendors, suppliers and other independent contractors shall be subject
to the rules and regulations established by Landlord with respect to the use
thereof. All automobiles, trucks and other vehicles of Tenant and its agents,
employees, subtenants and concessionaires, shall be parked only where and as
permitted by Landlord from time to time, and officers, agents and employees of
Tenant shall park their vehicles only in such places or in such particular area,
if any, as may be designated from time to time by Landlord as employee parking
areas.

 

5.03 Insurance. Tenant shall pay its proportionate share of the cost of all
insurance procured by Landlord pursuant to Section 17 hereof, within its CAM fee
at the same time and in the same manner as Tenant pays Basic Rent.

 

6. SECURITY DEPOSIT

 

Waived

 

7. CONSTRUCTION

 

7.01 Changes to The Falls Office Park. Landlord hereby reserves the right at any
time to make changes, alterations or additions in or on the building in which
the Premises are contained or anywhere in The Falls Office Park. Tenant shall
not in such event claim or be allowed any damages or right to terminate this
Lease for injury or inconvenience occasioned thereby as long as it does not
unreasonably interrupt or interfere with Tenant’s business.

 



Page│7

 

 

8. USE

 

Tenant shall use the Premises solely for the purpose of conducting its business,
which is expressly limited to Offices (“Permitted Use”). Said business shall be
operated under the trade name________, or any subsidiary of same. Tenant shall
not use the Premises or permit the Premises to be used for any other purpose or
purposes except with the prior written consent of Landlord.

 

9. CONTINUOUS OPERATION

 

Tenant covenants to operate all of the Premises continuously during the entire
term of the Lease with due diligence and efficiency. In the event of breach by
Tenant, Landlord shall have, in addition to any and all remedies herein provided
or at law, the right, at its option, to collect not only the Basic Rent herein
provided, but as Additional Rent, in amount equal to one-thirtieth (1/30th) of
the monthly installment of the Basic Rent herein provided for each and every day
that Tenant shall fail to conduct its business as herein provided. The parties
agree that in the event of such breach by Tenant, Landlord’s damages would be
impossible or impracticable to determine and that the provisions for recovery of
future rent by Landlord, set forth herein, is a reasonable estimate by the
parties of the damage that Landlord would incur for lost rent costs and such
other items.

 

10. LAWS, WASTE, NUISANCE

 

Tenant shall not: (i) Use or permit the Premises to be used for any purpose
other than the Permitted Use, and Tenant further covenants and agrees to comply
promptly with all statutes, ordinances, rules, orders or regulations or any
governmental authority regulating the use or occupation or physical condition of
the Premises or requiring improvement thereof; (ii) Use or permit the use of the
Premises in any manner that will tend to create a nuisance or disturb other
tenants or occupants of The Falls Office Park or tend to adversely affect or
injure the reputation of The Falls Office Park; (iii) Conduct or permit to be
conducted in the Premises any fire sale, auction, bankruptcy sale, second-hand
sale, going-out-of-business sale or other promotions or sales without Landlord’s
prior written consent, except for periodic sales in the normal course of
business; (iv) Allow any activity to be conducted on the Premises or store any
material on the Premises which will increase premiums for or violate the terms
of any insurance policy maintained by or for the benefit of Landlord or The
Falls Office Park or any other occupant thereof. In no event shall any
explosive, radioactive or dangerous materials be stored in or about the
Premises; (v) Use or allow the Premises to be used for sleeping quarters,
dwelling rooms or for any unlawful purpose or permit any cooking on the Premises
without Landlord’s prior written consent; (vi) Solicit business, distribute
advertising, obstruct, or place or permit to be placed any merchandise, vending,
video or amusement machines on, or otherwise use in the conduct of its business,
any part of the Common Areas of The Falls Office Park, including the sidewalks
in front of or adjacent to the Premises; (vii) Erect or install any exterior
signs or window or door signs, advertising media or window or door lettering or
placards; install any exterior lighting, plumbing fixtures, shades or awnings;
make any exterior decoration or painting; build any fences, walls barricades or
other obstructions; or, install any radio, television, phonograph, antennae,
loud speakers, sound amplifiers, flashing or revolving lights, or similar
devices on the roof, exterior walls or in the windows of the Premises or make
any changes to the exterior of the Premises, including the storefront, without
Landlord’s prior written consent. Any signs, lights, advertising material, loud
speakers or anything installed by Tenant on the Premises, which may be seen,
heard or experienced outside the Premises, must be designed or approved by the
Landlord in writing. Tenant shall not display, paint or place, or cause to be
displayed, painted or placed any handbills, bumper stickers, or other
advertising devices on any permanent or temporary structure, trailer or vehicles
parked in the Common Area of The Falls Office Park nor or within five hundred
(500) feet of The Falls Office Park boundaries, nor shall Tenant distribute or
cause to be distributed in The Falls Office Park any handbills or other
advertising devices; (viii) Interfere with any other tenants’ use of the Common
Areas or cause or permit any waste in the Premises or in The Falls Office Park;
or (ix) Directly or indirectly own, operate or have any interest in the
ownership or operation of any business similar in character to that conducted by
Tenant in the Premises within the radius of five (5) miles from the Premises.

 



Page│8

 

 

11, SIGNS, AWNINGS, AND CANOPIES

 

Tenant shall not place or suffer to be placed or maintained on any exterior
door, wall, window or glass of any window or door of the Premises, or elsewhere
in The Falls Office Park, any sign, awning, canopy, or advertising matter on
without first obtaining Landlord’s written approval. Tenant further agrees to
maintain any such sign, awning, canopy, decoration, lettering, advertising
matter, or other items as may be approved in good condition and repair at all
times. Landlord may, at Tenant’s cost, remove any item erected in violation of
this Section. Exception is noted in section 30.11 of this Lease.

 

12. MAINTENANCE

 

12.01 Maintenance by Tenant. Notwithstanding any insurance that may be carried
by Landlord, Tenant nevertheless covenants and agrees that it shall at Tenant’s
sole cost and expense, at all times during the Term of this Lease, keep the
Premises, and each and every part thereof including, without limitation, all
plumbing and electrical conduits, utility meters, wiring, fixtures and pipes and
all sewers, floors, flooring, walls, lighting, storefronts, windows, plate glass
and glazing, air conditioning and heating systems (HVAC), in good condition and
repair at all times during the Term hereof and that it shall make promptly any
and all repairs, renewals and replacements which may at any time be necessary or
proper to put and keep the Premises in good condition and repair, and to keep
the Premises and all appurtenances thereto in a good, clean, safe, operational,
and wholesome condition at all times during the Term of this Lease. In the event
that the Premises contain air conditioning and heating systems (HVAC), Tenant’s
said obligation shall include the retaining by Tenant of a HVAC service company
approved by Landlord, to service and maintain the air conditioning and heating
systems (HVAC) on a regular periodic inspection and service basis calling for
inspection and servicing not less frequently than once each quarter. Tenant
expressly agrees to pay promptly for any and all labor done or material
furnished for any work or repair, maintenance, improvements, replacements,
alterations or additions done by the Tenant in connection with such items.
Tenant agrees that its acceptance of the Premises (evidenced by Tenant’s entry
into possession thereof) shall constitute unqualified proof that the Premises
are, as of the Term Commencement Date, in a tenantable and good condition; that
Tenant will take good care thereof, and Tenant hereby waives the right to make
repairs at Landlord’s expense. Tenant shall also be responsible for all repairs
and replacement of structural, equipment, wiring, roofing, cladding, doors, and
operating systems due to tenant’s negligent acts or omissions.

 



Page│9

 

 

12.02 Maintenance by Landlord. Landlord shall maintain the structural components
of The Falls Office Park including all exterior walls, foundations, roof, wiring
for lighting, plumbing fixtures, sewage facilities, and electric motors in good
order, condition and repair, including the replacement thereof when necessary,
and including reasonable periodic painting or other reasonable maintenance
necessary to keep them in good operating order, all as part of The Falls Office
Park’s Operating Cost/CAM. Should Tenant be negligent for building structure
damage and/or operating systems damage, the Tenant shall pay Landlord the costs
of making such repairs, plus twenty percent (20%) for overhead, as additional
rent immediately upon presentation of a bill therefore failure to pay such
amount immediately shall constitute a default by Tenant hereunder. Landlord
shall have the right to enter the Premises at any time with such men and
equipment as may be deemed necessary by Landlord to make such repairs. In no
event shall Landlord be liable to any person, including Tenant, its agents or
employees for any loss, damage (including water damage), theft, or destruction
of or to any merchandise, fixtures, money or other property belonging to that
person as a result of Landlord’s failure promptly or correctly to perform any of
the foregoing repairs or occasioned by acts of Landlord or its agents or
employees while making such repairs.

 

12.03 Landlord’s Right to Cure. If Tenant refuses or neglects to repair property
as required hereunder to the reasonable satisfaction of Landlord, or fails to
diligently commence such repairs as soon as reasonably possible after five (5)
days written notice to Tenant, then Landlord may make such repairs without
liability on its part to Tenant for any loss or damage that may accrue to
Tenant’s merchandise, fixtures, or other property or to Tenant’s business by
reason thereof, and Tenant shall pay Landlord’s cost for making such repairs as
additional rent, plus twenty percent (20%) for overhead immediately upon
presentation of a bill thereof. Failure of Tenant to pay such amount immediately
shall constitute a default by Tenant hereunder.

 

13. ALTERATIONS

 

Tenant shall not make any alterations, additions, changes or modifications
(“Alterations”) to the Premises without first obtaining Landlord’s prior written
consent, in each instance. Whether any such work is done by Tenant or by
Landlord on Tenant’s behalf, Tenant shall indemnify, defend and hold Landlord
harmless from any claims and/or damages from such work. Tenant shall also comply
with NRS 108 et seq. in commencing and completing alterations, including, but
not limited, bond and notice requirements thereto. Landlord shall have the right
to record and serve statutory notices of non responsibility. In no event shall
Tenant be allowed to make any Alterations to the Premises without first
obtaining all approvals from all governmental authorities regarding operation of
its purposed business in the Premises. Any Alterations to the Premises or the
building of which they are a part which are required by reason of any present or
future law, ordinance, rule, regulation or order of any governmental authority
having jurisdiction over the Premises or The Falls Office Park or of any
insurance company insuring the Premises, and regardless of whether or not such
Alterations pertain to the nature, construction or structure of the building or
to the use made thereof by Tenant, shall be at the sole cost of Tenant
regardless of whether the work is performed by Landlord or Tenant. All
Alterations, to or upon the Premises, except removable trade fixtures, shall at
once when made or installed be deemed to have attached to the real property and
to have become the property of the Landlord. The foregoing includes, without
limitation, any modifications to the Premises required by the Americans with
Disabilities Act. If the cost of any Alterations equal or exceed Five Thousand
Dollars ($5,000.00), then Tenant shall provide Landlord a performance bond in
the contract amount prior to commencement of any such work. In addition to the
forgoing, Tenant shall comply with the terms of Nevada Revised Statutes (NRS)
Chapter 108 in all instances, including without limitation using a construction
control account to pay its contractor and subcontractors. All “Tenant’s Work”
shall be performed by a duly licensed and qualified contractor(s).

 



Page│10

 

 

14. UTILITIES

 

Tenant covenants and agrees to pay before delinquency all charges for trash,
gas, heat, sewer, power, electricity, telephone, storm drain, water service, and
all other meter charges and any other utility charges including any hook-up or
connection or tap-in fees or charges which may accrue with respect to the
Premises during construction, or thereafter during the Term of this Lease
whether the same be charged or assessed at flat rates, measured by separate
meters or prorated by the utility company or Landlord. Said charges shall be
paid directly to the entity collecting the same. In the event Landlord supplies
any such utilities or services, then Tenant shall pay as Additional Rent in
accordance with Paragraph 4.02 a utility charge to reimburse Landlord for
utilities furnished or services provided by Landlord to the Premises. Tenant
agrees that it will not install any equipment which will exceed or overload the
capacity of any utility facilities and that if any equipment installed by Tenant
shall require additional utility facilities, Tenant shall be solely responsible
for and shall promptly pay for the same. Furthermore, if Tenant constructs any
improvements that would cause the Premises to be assessed additional sewer fees,
Tenant shall be responsible for said additional sewer fees separate and apart
from the CAM currently being paid by Tenant as Additional Rent. In the event
Tenant fails to pay any such amount to Landlord within ten (10) days after
receipt by Tenant from Landlord of a bill therefor, or upon failure of Tenant to
pay any other sums required under this Lease within ten (10) days from the date
of such payments are due, and until all such amounts are paid in full, Landlord
may cut off and discontinue, without further notice to Tenant, any such
utilities furnished to the Premises by Landlord. In the event Landlord does not
provide any or all of such utilities or services, Tenant agrees, at its own
expense to pay to the appropriate collecting company the cost for all such
utilities used upon the Premises from and after delivery of possession thereof
by Landlord. If any such charges are not paid when due, Landlord may, but shall
not be required to, pay the same and any amount so paid by Landlord shall
immediately thereafter become due to Landlord from Tenant as Additional Rent.
Regardless of the entity which shall supply any utility or provide any service
referred to in this Paragraph, Landlord shall in no event be liable to Tenant
for any interruption in the service of any such utilities to the Premises,
howsoever such interruption may be caused; and this Lease shall, in any event,
continue in full force and effect, with no abatement of rent whatsoever despite
any such interruptions.

 

15. ASSIGNMENT AND SUBLETTING,

 

15.01 Prohibited. Tenant shall not, and shall not have the power to, assign or
sublet this Lease or any interest therein whether voluntarily, by operation of
law, or otherwise without the written permission and consent of Landlord, said
consent shall not be unreasonably withheld, being first had and obtained and any
such attempted assignment or subletting without Landlord’s prior written consent
shall be null and void and shall confer no interest in this Lease or in the
Premises, to anyone. Should Tenant desire to assign this Lease or sublet the
Premises or any part thereof, Tenant shall in each instance, give written notice
of its intention to do so to Landlord it least thirty (30) days or more before
the effective date of any such proposed subletting or assignment, specifying in
such notice whether Tenant proposes to assign, or sublet, and the proposed date
thereof, and specifically identifying the proposed assignee or sublessee. Such
notice must be accompanied by a recent financial statement of the proposed
assignee or sublessee, together with all pertinent data necessary for Landlord
to determine the credit, character, quality of business operation, merchandising
reputation and experience and business standing of the proposed assignee or
sublessee, including but not limited to a business resume, bank account
reference numbers and an executed release authorizing Landlord to obtain
information from any consumer credit reporting agencies. In the case of a
proposed subletting, such notice shall also be accompanied by a copy of the
proposed sublease, or if same is not available, a letter of commitment, or
letter of intent. Within thirty (30) days after Landlord’s receipt of such
notice and the accompanying documentation required hereunder, Landlord shall
approve or disapprove the proposed assignment in writing Landlord’s approval of
any other assignment, or an assignment to a different assignee, or to any
subsequent or prior assignment. Consent of Landlord to any such assignment or
subletting shall not be unreasonably withheld if: (i) At the time of such
proposed assignment or subletting Tenant is not in default in the performance
and observance of any of the covenants and conditions of this Lease; (ii) The
assignee or subtenant of Tenant shall expressly assume in writing all of
Tenant’s obligations hereunder, (iii) Tenant shall provide proof to Landlord
that the assignee or, subtenant has a financial condition which is satisfactory
to Landlord in Landlord’s sole discretion; and (iv) The Premises continue to be
used solely for the Permitted Use and the assignee or subtenant is, in
Landlord’s reasonable opinion, capable of operating such business. In connection
with any assignment or sublease, Tenant or the assignee of Tenant shall pay to
Landlord the sum of Seven Hundred Fifty and No /100 Dollars ($750.00) to
compensate Landlord for fees and costs involved with such assignment or
transfer, Any such subletting or assignment, even with the consent of Landlord,
shall not relieve Tenant or any guarantor from liability for payment of all
forms of rental and other charges herein provided or from the obligations of
Tenant and/or guarantor to keep and be bound by the terms, conditions and
covenants of this Lease. The acceptance of rent from any other person shall not
be deemed to be a waiver of any of the provisions of this Lease, or consent to
the assignment or subletting of the Premises. Consent to any assignment or
subletting shall not be deemed consent to any future assignment or subletting.

 

Notwithstanding the above, Landlord acknowledges Tenant has multiple entities
occupying (ATG Holdings, Royal Union and their affiliates).

 



Page│11

 

 

15.02 Landlord’s Right in Event of Assignment/Sublease. If the Premises or any
portion thereof are assigned or sublet or occupied by any person other than the
Tenant, Landlord may collect Basic Rent and other charges reserved hereunder,
but such collection shall not constitute the recognition of such assignment or
sublease or other party as the Tenant hereunder or release of Tenant from the
further performance of all covenants and obligations of Tenant herein contained.

 

16. INDEMNITY

 

16.01 Tenant hereby agrees to defend, pay, indemnify and safe free and harmless
Landlord from any and all claims, demands, fines, suits, actions, proceedings,
orders, decrees and judgments of any kind or nature by or in favor of anyone
whomsoever and from and against any and all costs and expense, including
reasonable attorney’s fees, resulting from or in connection with loss of life,
bodily or personal injury or property damage arising, directly or indirectly,
out of or for or on account of any occurrence in, upon, at or from the Premises
or its appurtenances, except nothing herein mentioned shall excuse or exculpate
Landlord or its employees, agents or contractors from its or their negligence;
and in such case the indemnification and hold harmless provision herein shall
not apply. Tenant and all those claiming by, through, or under Tenant shall
store their property in and shall occupy and use the Premises and any
improvements therein appurtenances thereto and all portions of the The Falls
Office Park solely at their own risk and Tenant and all those claiming by,
through, or under Tenant hereby release personal or bodily injury, damage of
merchandise, equipment, fixtures or other property, or damage to business or for
business or for business interruption, arising, directly or indirectly, out of
or from any present or future condition or state of repair thereof. Landlord
shall not be responsible or liable for damages at any time to Tenant, or to
those claiming by, through, or under Tenant for any loss of life, bodily or
personal injury, damage to property or business, or business interruption that
may be occasioned by or through the acts, omissions or negligence of any other
persons, or any other tenants or occupants of any portion of The Falls Office
Park.

 

16.02 Landlord shall not be responsible or liable for damages at any time for
any defects, latent or otherwise, in any building or improvements in The Falls
Office Park or any of the equipment, machinery, utilities, appliances or
apparatus therein, nor shall Landlord be responsible or liable for damages at
any time for loss of life, or injury or damage to any person or to any property
or business or Tenant, or those claiming by through or under Tenant, caused by
or resulting from the backing of water, steam, gas, sewage, snow or ice in any
part of the premises or caused by or resulting from acts of God or the elements,
or resulting from any defect of negligence in the occupancy, construction,
operation or use of any buildings or improvements in The Falls Office Park,
including the Premises or any of the equipment, fixtures, machinery, appliances
or apparatus therein.

 



Page│12

 

 

16.03 Tenant shall keep the Premises and any improvements located thereon, and
all of the right, title and interest of Tenant and Landlord therein free and
clear of all liens or claims which may ripen into such a lien or encumbrance. In
the event Tenant fails to do so, Landlord may pay such lien or encumbrance or
claim, and on or before the tenth (10th) day of the month following the month
during which such payment is made, Tenant shall pay to Landlord such sums so
paid, plus such reasonable costs and attorneys’ fees as may have been incurred
by Landlord; provided, however, that in the event Tenant in good faith disputes
such lien or encumbrance and with reasonable promptness furnishes an indemnity
bond or other undertaking in an amount sufficient either to procure the release
of such lien or encumbrance or to indemnify against the principal amounts
thereof, together with such costs or attorneys’ fees as may be covered by said
lien or encumbrance, then the furnishing of such bond or undertaking shall be
deemed due compliance with the foregoing provision.

 

17. INSURANCE

 

17.01 Fire and All Risk Liability Insurance. Landlord shall procure and Tenant
shall pay as part of its CAM fee its proportionate share of the cost of
insurance insuring the Landlord against loss or damage to the Premises and
property by reason of fire and other casualties with a qualified insurance
company or companies qualified to do business in the State of Nevada and in an
amount and of such coverage as are satisfactory to and approved by Landlord but
in no event shall the amount of such insurance be less than the cost of totally
replacing the building and other improvements of the Premises, exclusive of the
cost of excavations, footings below floor level and foundations thereof against
a) a loss or damage by fire; b) all peril customarily covered under extended
coverage endorsements; c) vandalism and malicious mischief; and d) all risk
coverage for physical damage to Premises. Landlord (and at Landlord’s option,
the lender interested under any mortgage or similar instrument than encumbering
the premises) shall be solely responsible for determined the amount of fire and
extended coverage insurance and the specific endorsements or be maintained.
Landlord (and, at Landlord’s option, the lender interested under any mortgage or
similar instrument then affecting the Premise) shall be named as an insured on
each such policy. The proceeds of such insurance in case of loss of the
obligations of Landlord to repair and/or rebuild the Premises pursuant to
Section 18.

 

17.02 Fire Insurance on Tenant’s Fixtures. At all times during the term hereof,
Tenant shall keep in force, at its sole cost and expense, fire, all peril
customarily covered under extended coverage endorsements, and vandalism and
malicious mischief insurance in companies acceptable to Landlord equal to the
replacement cost of Tenant’s improvements, trade fixtures, furnishings,
equipment, and contents upon the Premises.

 

17.03 Liability Insurance on Tenant’s Fixtures. Tenant agrees to secure and keep
in force from and after the date Landlord first allows Tenant on the Premises to
perform Tenant’s construction work and throughout the Lease term, at Tenant’s
own cost and expense, Commercial General Liability insurance, covering Tenant
against death, bodily and personal injury and property damage in the amount of
One Million Dollars ($1,000,000) per occurrence, Two Million Dollars
($2,000,000) aggregate, or in such other amount as Landlord may reasonably
determine is necessary. Such insurance coverage shall include products liability
and completed operations coverage and include a contractual liability
endorsement covering the indemnity against injury to persons and damage to
property set forth in Paragraph 16 hereof including a personal injury
endorsement covering such wrongful acts as false arrest, false imprisonment,
malicious prosecution and libel and slander. Tenant shall also secure and keep
in force Workmen’s Compensation or similar insurance to the extent required by
law.

 



Page│13

 

 

17.04 Provisions to be Contained in Policies. All insurance provided for in the
Lease shall be effected under enforceable policies issued by insurers approved
by Landlord within ten (10) days after the Commencement Date of this Lease or on
or before the day Tenant begins Tenant’s work on the Premises under Section 13
hereof, whichever is first. All policies shall provide by their terms that they
are non-cancellable except on twenty (20) days prior written notice to Landlord.
At least twenty (20) days prior to the expiration date of any policy, the
original renewal policy for such insurance shall be delivered by the Tenant to
the Landlord. Within forty-five (45) days after the premium on any policy shall
fall due and payable, the Landlord shall be furnished with satisfactory evidence
of its payment. All policies shall name Landlord and mortgagor and Tenant as
additional insured. All such policies shall contain a provision that Landlord,
although named as an insured, shall nevertheless be entitled to recover under
such policies for any loss occasioned to it its, servants, agents and employees
by reason of the negligence of Tenant. All such insurance shall provide that the
coverage afforded shall not be affected by the performance of any work in or
about the Premises.

 

17.05 Subrogation. Notwithstanding any other provisions contained in this Lease,
Tenant hereby waives any rights it may have against the Landlord on account of
any loss or damage to its property (including the Premises and its contents and
property on other portions of The Falls Office Park) which arises from any risk
generally covered by the insurance required to be carried, hereunder, whether or
not Landlord may have been negligent or at fault in causing such loss or damage.
Tenant shall obtain a clause or endorsement in the policies of such insurance
which it obtains in connection with the Premises or The Falls Office Park to the
effect that the insurer waives or shall otherwise be denied, the right of
subrogation against the Landlord for loss covered by such insurance. It is
understood that such subrogation waivers may be operative only as long as such
waivers are available in the state where The Falls Office Park is situated and
do not invalidate any such policies. If such subrogation waivers are allegedly
not operative in such state, notice of such fact shall be promptly given by
Tenant to Landlord.

 

17.06 Lenders. Any mortgage lender interested in any part of The Falls Office
Park may, at Landlord’s option, be afforded coverage under any policy required
to be secured by Landlord or Tenant hereunder, by use of a mortgagee’s
endorsement to the policy concerned.

 

17.07 Blanket Policy. If the Tenant provides any insurance required by this
Lease in the form of a blanket policy, the Tenant shall furnish satisfactory
proof that such blanket policy complies in all respects with the provisions of
this Lease, and that the coverage there under is at least equal to the coverage
which would be provide under a separate policy covering only the Premises.

 



Page│14

 

 

17.08 Increases in Insurance Premiums. Tenants shall not stock, use, or sell any
article or do anything in or about the Premises which may be prohibited by
Landlord’s insurance policies carried on the remainder of The Falls Office Park
or any endorsements or forms attached thereto, or which will increase any
insurance rates. Tenant shall pay on demand any increase in Premiums that may be
charged on insurance carried by Landlord resulting from Tenant’s use and
occupancy of the Premises or The Falls Office Park, whether or not Landlord has
consented to the same.

 

17.09 Blanket Policy. If Tenant provides any insurance required by this Lease in
the form of a blanket policy, Tenant shall furnish satisfactory proof that such
blanket policy complies in all respects with the provisions of this Lease, and
that the coverage thereunder is at least equal to the coverage which would be
provided under a separate policy covering only the Premises.

 

18. DESTRUCTION

 

If the Premises shall be partially damaged by any casualty insured against under
Landlord’s insurance policy, Landlord shall, upon receipt of the insurance
proceeds, repair the Premises and, until such repair is complete, the Basic Rent
shall be abated proportionately as to the portion of the Premises rendered
untenantable. Notwithstanding the foregoing, if a) the Premises by reason of
such occurrence are rendered wholly untenantable, or b) the Premises should be
damaged as a result of a risk which is not covered by Landlord’s insurance, or
c) the Premises should be damaged in whole or in part during the last three (3)
years of the Term of this Lease or of any renewal hereof, or d) the Premises or
the building of which it is a part, whether the Premises are damaged or not, are
all damaged to the extent of fifty (50%) percent or more of the then monetary
value thereof, or e) any or all of the building or common areas of The Falls
Office Park cannot in the sole judgment of the Landlord be operated as an
integral unit, then and in any such events, Landlord may either elect to repair
the damage or may cancel this Lease by notice of cancellation within one hundred
eighty (180) days after such event and thereupon this Lease shall expire and
Tenant shall vacate and surrender the Premises in a manner and in at least a
condition equal to that existing prior to the destruction or casualty. All work
of restoration shall be done in substantial conformance with Tenant’s plans and
specification with 180 days after insurance companies release funds to Landlord.
Notwithstanding the above, the decision as to whether the Premises are
untenantable shall rest with Landlord.

 

19. CONDEMNATION

 

19.01 Total Condemnation. If the whole of the Premises shall be acquired or
taken by condemnation proceeding, then this Lease shall cease and terminate as
of the date title vesting in such proceeding.

 



Page│15

 

 

19.02 Partial Condemnation. If any part of the Premises shall be taken as
aforesaid, and such partial taking shall render that portion not so taken
unsuitable for the business of Tenant (except for the amount of floor space),
then this Lease shall cease and terminate as aforesaid. If such partial taking
is not extensive enough to render the Premises unsuitable for the business of
Tenant, then this lease shall continue in effect that the minimum rent shall be
reduced in the same proportion that the floor area of the premise taken bears to
the original floor area leased and Landlord shall, upon receipt of the award in
condemnation, make all necessary repair or alterations to the building in which
the Premises are located so as to constitute the portion of the building not
taken a complete architectural unit, but the cost of such work to be done by
Landlord shall not in any event exceed the amount received by Landlord as
damages for the part of the Premises so taken. Amount received by Landlord shall
mean that part of the award which is free and clear to Landlord of any
collection by mortgage lenders for the value of the diminished fee.
Notwithstanding the above, the decision as to whether the Premises are
untenantable shall remain with Landlord.

 

19.03 Landlord’s Option to Terminate. If more than twenty (20%) percent of the
floor area of the building in which the Premises are located shall be taken as
aforesaid. Landlord may, by written notice to tenant, terminate this Lease. If
this Lease is terminated as provided in this subsection, Basic Rent and any
Adjustments to Rent shall be paid up to the day that possession is so taken by
public authority and Landlord shall make an equitable refund of any Basic Rent
paid by Tenant in advance.

 

19,04 Award. Tenant shall not be entitled to and expressly waives all claim to
any condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee, although Tenant shall have
the right, to the extent that the same shall not reduce Landlord’s award, to
claim from the condemner, but not from the Landlord, such compensation as may
recoverable by Tenant in its own right for damages to Tenant’s business and
fixtures.

 

19.05 Definition. As used in this Section, the term “Condemnation Proceeding”
means any action or proceeding in which any interest in the Premises is taken
for any public or quasi-public purpose by any lawful authority through exercise
of the power of eminent domain or right of condemnation or by purchase or
otherwise in lieu thereof.

 

20. EVENTS OF DEFAULT, REMEDIES

 

20.01 Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 20.02:

 

a) Tenant fails to pay any rent or any other sum due hereunder for five (5) days
after the same shall be due.

 



Page│16

 

 

b) Tenant shall fail, neglect or refuse to keep and perform any of the
covenants, conditions, stipulations or agreements herein contained and agreed to
be kept and performed by Tenant, other than the payment of money, and such
default shall continue for a period of more than ten (10) days after notice
thereof in writing has been given to Tenant by Landlord; provided, however, that
if the cause for giving such notice involves the making of repairs or other
matters reasonably requiring a longer period of time, Tenant shall be deemed to
comply with such notice if Tenant has commenced such performance within ten (10)
days of such notice and is diligently prosecuting compliance therewith, said
time not to exceed at total of thirty (30) consecutive days.

 

c) Tenant or its agent shall falsify any report required to be furnished to
Landlord hereunder.

 

d) Tenant or any guarantor of this Lease shall become bankrupt or insolvent or
file any debtor proceedings or have taken against it a petition in bankruptcy or
insolvency, reorganization, or appointment of a receiver or trustee in any court
pursuant to state or federal statue, or petition for or enter into an
arrangement; or suffers this Lease to be taken under a writ of execution.

 

e) Tenant violates a Section herein of this Lease.

 

f) Any attachment or levy of execution or similar seizure of the Premises or
Tenant’s merchandise, fixtures or other property at the Premises or any
foreclosure, repossession, or sale tender any chattel mortgage, security
agreement or conditional sales contract covering Tenants merchandise, fixtures
or other property at the Premises; or the appointment of a receiver or trustee
to take assignment by Tenant for the benefit of creditors; or any other action
taken or suffered by Tenant under any State or Federal insolvency or bankruptcy
act and the continuation thereof for more than twenty (20) days.

 

g) Tenant shall desert or vacate any substantial portion of the Premises for a
period or five (5) or more days, excluding vacations.

 

20.02 Remedies. Upon the occurrence of the events set forth in Section 20.01,
Landlord shall have the option to the extent provided by Nevada law to take any
of the following actions upon giving such notice as required by law or, if no
requirement is set forth, by giving a five (5) day written notice to Tenant:

 

a) Immediately reenter and remove all persons and property from the Premises,
storing said property in a public place, warehouse or elsewhere at the cost of,
and for the account of, Tenant. No such reentry or taking possession of the
premises by Landlord shall be considered or constructed to be a forcible entry.

 

b) Collect by suit or otherwise each installment of rent or other sum as it
becomes due hereunder, enforce by suit or otherwise any term or provision hereof
required to be kept or performed on the part of Tenant.

 



Page│17

 

 

c) Terminate this Lease. In the event of such termination, Tenant agrees to
immediately surrender possession of the Premises. Should Landlord terminate this
Lease, it may recover from Tenant all damages it may incur by reason of Tenant’s
breach, including the cost of recovering the Premises, reasonable attorney’s
fees, and the worth at the time of such termination of the excess, if any of the
amount of rent and charges equivalent to rent reserved in this Lease for the
remainder of the stated term, all of which amounts shall be immediately due and
payable from Tenant to Landlord. In determining the rent which would be payable
by Tenant hereunder subsequent to default, such shall be the Basic Rent and CAM,
together with any and all adjustments and/or additional rents for the date of
default through the balance of the term of the Lease.

 

d) Should Landlord re-enter, as provided above, or should it take possession
pursuant to legal proceedings or pursuant to any notice provided by law, and
whether or not the Lease is terminated, it may be necessary to relet the
Premises or any part thereof for such term or terms (which may be for a term
extending beyond the term of the Lease) and at such rent or rents and upon such
other terms and conditions as Landlord in its sole discretion may deem
advisable. Upon each such reletting, said rent shall be applied, first, to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any costs and expenses of such reletting,
including without limitation tenant improvements and brokerage fees; and third,
to the payment of rent due and unpaid hereunder; and the residue, if any, shall
be held by Landlord and applied in payment of future rent as the same may become
due and payable hereunder. If such rents received from such reletting during any
month be less than that to be paid during such month by Tenant hereunder, Tenant
shall pay any such deficiency shall be calculated and paid monthly. No such
re-entry and reletting of Premises by Landlord shall be construed as an election
on its part to terminate this Lease unless a written notice of such intention be
given to Tenant pursuant to subsection c) above, or unless the termination
thereof be decreed by a court of competent jurisdiction. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach.

 

e) Neither this Lease nor any interest herein nor any estate created hereby
shall pass by operation of law under any State or Federal insolvency or
bankruptcy act to any trustee, receiver, assignee for the benefit of creditors,
or any person whatsoever without the prior written consent of Landlord.

 

f) Nothing contained in this Lease shall limit Landlord to the remedies set
forth in this Paragraph 20. The remedies given to Landlord in this Paragraph 20
shall be in addition to and supplemental to all other rights or remedies which
the Landlord may have under the laws of the State of Nevada then in force. Upon
Tenant’s default Landlord shall be entitled to exercise any right or remedy then
provided by law, including without limitation, the right to obtain injunctive
relief and the right to recover all damages caused by Tenant’s default in the
performance of any of its obligations under this Lease.

 



Page│18

 

 

g) The waiver by Landlord of any such breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such proceedings breach at the time of acceptance of such rent. No covenant,
term, or condition of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by Landlord.

 

21. ACCESS TO PREMISES

 

Landlord shall have the right to place, maintain, and repair all utility
equipment of any kind upon and under the Premises as may be necessary for the
servicing of the Premises and other portions of The Falls Office Park. Landlord
shall have the right to tender the Premises at all times during normal business
hours to inspect or to exhibit the same to prospective purchasers, mortgagees,
tenants, and lessees, and to make such repairs, additions, alterations, or
improvements as Landlord may deem desirable after eight (8) hour verbal notice
to Tenant.

 

22. HAZARDOUS MATERIALS

 

Tenant shall not cause or permit any Hazardous Material (as hereinafter defined)
to be brought upon, kept or used in or about the Premises by Tenant, its agents,
employees, contractors or invitees, without the prior written consent of
Landlord, which consent may be granted or withheld at Landlord’s sole
discretion. For the purpose of this Lease, “Hazardous Material” shall include
oil, flammable explosives, asbestos, urea formaldehyde, radioactive materials or
waste (with the exception of waste typically found in a dental practice), or
other hazardous, toxic, contaminated or polluting materials, substances or
wastes, including, without limitation, any “hazardous substances”, “hazardous
wastes”, “hazardous materials” or “toxic substances” as such terms are defined
in the Resource Conservation and Recovery Act and the Comprehensive Environment
Response, Compensation and Liability Act, and in any other law, ordinance, rule,
regulation or order promulgated by the federal or state government, or any other
governmental entity having jurisdiction over The Falls Office Park or the
parties to this Lease. If Tenant breaches the obligations set forth in this
paragraph, or if the presence of Hazardous Material in the Premises or at The
Falls Office Park caused or permitted by Tenant (whether or not Landlord has
given its consent to the presence of such Hazardous Material in the Premises)
results in contamination of the Premises or any other part of The Falls Office
Park, or if contamination of The Falls Office Park by Hazardous Material
otherwise occurs for which Tenant is legally liable, the Tenant shall indemnify,
defend and hold Landlord harmless from any and all claims, judgments, damages,
penalties, fines, costs, liabilities or losses, including, without limitation,
diminution in value of The Falls Office Park, damages for the loss or
restriction on use of rentable space or floor in or of any amenity of The Falls
Office Park, damages arising from any adverse impact on leasing space in The
Falls Office Park, sums paid in settlement of claims, and any attorney’s fees,
consultant fees and expert fees which arise during or after the term of this
Lease as a result of such contamination. This indemnification of Landlord by
Tenant shall survive expiration or termination of this Lease and includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local government agency or political subdivision because of
Hazardous Material present in, on or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Material caused or permitted by
Tenant or its agents, employees, contractors or invitees, results in any
contamination of The Falls Office Park, Tenant shall promptly take all actions,
at its sole expense, as are necessary to return The Falls Office Park to the
condition existing prior to the introduction of any such Hazardous Material;
provided that Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld so long as such actions would not
potentially have any material adverse long-term or short-term effects on The
Falls Office Park. Tenant shall promptly notify Landlord of any such
contamination.

 



Page│19

 

 

23. FINANCING

 

23.01 Amendment. Tenant agrees that from time to time it shall, if so requested
by Landlord and if doing so will not substantially and adversely affect Tenant’s
economic interest under this Lease, join with Landlord in amending the terms of
this Lease so as to meet the reasonable needs or requirements of any lender
which is considering furnishing or which has furnished any of the financing.

 

23.02 Subordination. Tenant agrees that, should the Landlord at any time desire
to place a deed of trust upon The Falls Office Park, Tenant shall execute any
subordination agreement required by the holder of the note secured by the deed
of trust for the benefit of the lender, and shall further execute any and all
estoppel certificates in the form as required by lender. Failure of Tenant to
execute the required subordination documentation or estoppel certificates shall
constitute a breach of the term and conditions of the Lease.

 

24. ATTORNMENT

 

In the event of the sale or assignment of Landlord’s interest in the building of
which the Premises are a part, or in the event of any proceedings brought for
the foreclosure of, or in the event of exercise of the power of sale under, any
mortgage or other security instrument made by Landlord covering the Premises,
Tenant shall attorn to the assignee or purchaser and recognize such purchaser as
Landlord under this Lease.

 

25. RIGHT TO CURE

 

25.01 In the event of breach, default or noncompliance hereunder by Landlord,
Tenant shall, before exercising any right or remedy available to it, give
Landlord written notice of the claimed breach, default or noncompliance. If
prior to its giving such notice Tenant has been notified in writing (by way of
Notice of Assignment of Rents and Lease, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Section 23.01
hereof, concurrently with giving the aforesaid notice to Landlord, Tenant shall,
by registered mail, transmit a copy thereof to such lender. For the thirty (30)
days following the giving of the written notice(s) required by the foregoing
portion of this Section (or such longer period of time as may be reasonably
required to cure a matter which, due to its nature, cannot reasonably be
rectified within thirty (30) days), Landlord shall have the right to cure the
breach, default or noncompliance involved.

 



Page│20

 

 

25.02 If Landlord has failed to cure a default within said period or any
additional time as may be necessary, if within such thirty (30) day period any
lender has commenced and is diligently pursuing the actions of remedies
necessary to cure the breach, default or noncompliance involved (including, but
not limited to, commencement and prosecution of proceedings to foreclose or
otherwise exercise its right under its mortgage or other security agreement if
necessary to effect such cure), this Lease shall not be terminated by Tenant so
long such actions or remedies are being diligently pursued by said lender.

 

26. QUIET ENJOYMENT

 

Tenant, upon paying the rents and observing and performing all of term,
covenants and conditions on its part to be performed hereunder, shall peaceable
and quietly enjoy the Premises for the terms hereof.

 

27. SURRENDER OF PREMISES

 

At the expiration of this Lease, Tenant shall surrender the Premises in the same
condition as they were delivered upon possession thereof under this Lease,
reasonable wear and tear excepted, and shall deliver all keys to Landlord.
Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal by Landlord, and shall repair any
damage caused by such property or the removal thereof. If Tenant fails to remove
its personal property and fixtures upon at the expiration of this Lease, the
same be deemed abandoned and shall become the property of Landlord. No act or
conduct of Landlord, except a written acknowledgment of acceptance or surrender
signed by Landlord, shall be deemed to be or constitute an acceptance of the
surrender of the Premises by Tenant prior to the expiration of the Term of this
Lease.

 

28. HOLDING OVER

 

In the event Tenant shall hold over the Premises after the expiration of the
Term hereof with the consent of Landlord, either express or implied, such
holding over shall be construed to be only a tenancy from month-to-month,
subject to all the covenants, conditions and obligations hereof and Tenant
hereby agrees to pay Landlord the Basic Rent, but no less than 110% of the then
current rental rate, for the rental of the space during the time Tenant shall
hold over the Premises.

 



Page│21

 

 

29. PAST DUE SUMS

 

If Tenant fails to pay, when the same is due and payable, any Basic Rent,
additional rent or other sum required to be paid by it hereunder, such unpaid
amounts shall bear interest from the due date thereof to the date of payment at
the rate of ten (10%) percent per annum.

 

30. MISCELLANEOUS PROVISIONS

 

30.01 No Partnership. Landlord does not by this Lease, in any way or for any
purpose, become a partner or joint venture of Tenant in the conduct of its
business or otherwise. The provisions of this Lease relating to percentage rent
are included solely for the purpose of providing a method whereby rent is to be
measured and ascertained.

 

30.02 Force Majeure. Landlord and Tenant shall be excused for the period of any
delay in the performance of any obligations hereunder when prevented from so
doing because of causes beyond such party’s control, including labor disputes,
civil commotion, war, governmental regulations or controls, fire or other
casualty, inability to obtain any material or services, or acts of God.

 

30.03 No Waiver. Failure of Landlord to insist upon the strict performance of
any provision or to exercise any option hereunder shall not be deemed a waiver
of said breach. No provision of this Lease shall be deemed to have been waived
unless such waiver is in writing signed by Landlord.

 

30.04 Anti Terrorism Compliance. Tenant represents and warrants that it is not
an entity listed on the U.S. Treasury’s Office of Foreign Assets Control
Specially Designated National list (as amended from time to time), that it is
not an entity Landlord is prohibited to do business with under anti-terrorism
laws, ant that it will not do any business with any entity that will violate
anti-terrorism laws.

 

30.05 Notices. Any notice, demand, request or other instrument which may be or
is required to be given under this Lease shall be delivered in person or sent by
United States mail, certified or registered, postage prepaid, and shall be
addressed, if to Tenant, either at the Premises as set forth below or at any
other current address for Tenant which is known to Landlord. Either party may
designate such other address as shall be given by written notice.

 

To Landlord:   To Tenant: DIJ, A NV LIMITED PARTNERSHIP   ATG HOLDINGS, LLC 
3275 S Jones Blvd #105   3275 S. Jones Blvd. Suite 104 Las Vegas, NV 89146   Las
Vegas, NV 89146  Phone: (702) 363-4788    Phone: _____________

 

Page│22

 

 

30.06 Partial Invalidity. If any provision of this Lease or application thereof
to any person or circumstance shall to any extent be invalid, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those held invalid shall not be affected thereby and each provision
of this Lease shall be valid and enforced to the fullest extent permitted by
law.

 

30.07 Tenant defined; Use of Pronouns. The word “Tenant shall be deemed and
taken to mean the person, partnership, corporation or other entity executing
this document as Tenant herein. If there is more than one Tenant, any notice
required or permitted by the terms of this Lease may be given by or any one
thereof, and shall have the same force and effect as if given by or to all
thereof. The use of the neuter singular pronoun to refer to Landlord or Tenant
shall be deemed a proper reference even though Landlord or Tenant may be
individuals or corporations. The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where there is more than
one Landlord or Tenant and to corporations, associations, partnerships or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed.

 

30.08 Provisions Binding, Etc. Except as otherwise provided, all provisions
herein shall be binding upon and shall inure to the benefit of the parties,
their legal representatives, heirs, successors and assigns. Each provision to be
performed by Tenant shall be construed to be both a covenant and a condition and
if there shall be more than one Tenant, they shall all be bond jointly and
severally by such provisions. In event of any sale or assignment (except for
purposes of security or collateral) by Landlord of The Falls Office Park, the
Premises, or this Lease, Landlord shall, after date of sale and after the
Commencement Date (irrespective of when such sale or assignment occurs), be
entirely relieved of all its obligations which shall, as of the time of such
sale or assignment or on the Commencement Date, whichever is later,
automatically pass to Landlord’s successor in interest.

 

30.09 Entire Agreement, Etc. This Lease and the Exhibits, if any, attached
hereto, set forth the entire agreement between parties. All Exhibits mentioned
in this Lease are incorporated herein by this reference. Any guarantee attached
hereto is an integral part of this Lease and constitutes consideration given to
Landlord to enter into this Lease. Any prior conversations or writings are
merged herein and extinguished. No subsequent amendment to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by Landlord
and Tenant. Submission of this Lease for examination does not constitute an
option for the Premises and becomes effective as a lease only upon execution and
delivery thereof by Landlord to Tenant. The captions and section numbers
appearing herein are inserted only as a matter of convenience and are not
intended to define, limit, construe or describe the scope or intent of any
Section or Paragraph.

 

Page│23

 

 

30.10 Recourse by Tenant. Anything in this Lease to the contrary
notwithstanding; in the event that Landlord shall be liable to Tenant for damage
sustained by Tenant as a result of Landlord’s breach, it is expressly understood
and agreed that any money judgment resulting from any default or other claim
arising under this Lease shall be satisfied only out of the rents, issues,
profits and other income (“income”) actually received from the operation of The
Falls Office Park, and no other real, personal or mixed property of Landlord,
(the term “Landlord” for the purpose of this Paragraph shall also mean without
limitation, any and all trustees, members, managers, shareholders, officers,
directors, partners, both general and or limited, if any, which comprise
Landlord, wherever situated), shall be subject to levy on any such judgment
obtained against Landlord; and if such income is insufficient for the payment of
such judgment, Tenant will not institute any further action, suit, claim of
demand, in law or in equity, against Landlord for or on the account of such
deficiency. Tenant hereby waives, to the extent waivable under law, any right to
satisfy said money judgment against Landlord except from income received by
Landlord from the operation of The Falls Office Park.

 

30.11 Signage. Lessee shall be granted signage on the building visible both from
Desert Inn and Jones Blvd subject to Landlord’s prior written approval, said
approval will not be unreasonably withheld.

 

30.12 Parking. Landlord will provide non-exclusive onsite parking spaces for the
Lessee, and only 8 of those shall be covered spaces.

 

30.13 Attorney’s Fees. In case suit landlord shall incur legal fees and costs to
enforce any provisions of this Lease, including without limitation, unlawful
detainer of the Premises, or for the recovery of any rent due under the
provisions of this Lease, or because of the breach of any covenant herein
contained on the part of Tenant to be kept or performed, the Landlord shall be
entitled to reimbursement and/or and award of reasonable attorney’s fees and
costs.

 

30.14 Interpretation. As used in this Lease and whenever required by the context
thereof, each number, both singular or plural, shall include all numbers, and
each gender shall include all genders. “Landlord” and “Tenant” as used in this
Lease or in any other instrument referred to in or made a part of this Lease
shall likewise include both the singular and the plural, a corporation,
co-partnership, individual or person acting in any fiduciary capacity as
executor, administrator, trustee, or in any other representative capacity. All
covenants herein contained on the part of Tenant shall be joint and several.

 

30.15 Applicable State Law. The laws of the State of Nevada shall govern the
validity, construction, performance and enforcement of this Lease. Any and all
disputes arising from this Agreement shall be resolved within the State of
Nevada, County of Clark, unless otherwise mutually agreed to by the parties.

 

30.16 Brokers. Tenant represents and warrants that there are no claims for
brokerage commission or finder’s fees in connection with the execution of this
Lease except as listed below, and Tenant agrees to indemnify and hold harmless
Landlord against all liabilities and costs arising from such claims, including
without limitation, attorney’s fees and costs in connection therewith.

 

Page│24

 

 



LISTING BROKER:  REAL ESTATE ASSET MANAGEMENT, LLC AGENT:  Jeff Susa COOPERATING
BROKER:  None

 

A “Cooperating Broker” is defined as any broker other than the Listing Broker
entitled to a share of any commission arising under this Lease.

 

30.17 No Option. The submission of this Lease for examination does not
constitute a reservation of, or option for the Premises and this Lease shall
become effective as a Lease only upon complete execution thereof by both
Landlord and Tenant.

 

30.18 Entire Instrument. It is understood that there are no oral agreements
between the parties affecting this Lease and this Lease supersedes and cancels
any and all previous negotiations, arrangements, brochures, agreements,
representations and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof and
none thereof shall be used to interpret or construe this Lease.

 

30.19 Bankruptcy. If at any time during the term of this Lease there shall be
filed by or against Tenant in any court pursuant to any statute either of the
United States or of any State a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, or if Tenant makes an assignment for the benefit
of creditors or petitions for, or enters into, an arrangement (any of which are
referred to herein as “a bankruptcy event”), then the following provisions shall
apply:

 

A. At all events any receiver or trustee in bankruptcy shall either expressly
assume or reject this Lease within forty-five (45) days following the entry of
an “Order for Relief”.

 

B. In the event of an assumption of the Lease by a debtor or by a trustee, such
debtor or trustee shall within fifteen (15) days after such assumption (1) cure
any default or provide adequate assurances that the defaults will be promptly
cured; and (2) compensate Landlord for actual pecuniary loss or provide adequate
assurances that compensation will be made for actual pecuniary loss; and (3)
provide adequate assurance of future performance.

 

C. Where a default exists in the Lease, the trustee or debtor assuming the Lease
may not require Landlord to provide services or supplies incidental to the Lease
before its assumption by such trustee or debtor, unless Landlord is compensated
under the terms of the Lease for such services and supplies provided before the
assumption of such Lease.

 

D. The debtor or trustee may only assign this Lease if: (1) it is assumed; and
(2) adequate assurance of future performance by the assignee is provided,
whether or not there has been a default under the Lease. Any consideration paid
by any assignee in excess of the rental reserved in the Lease shall be the sole
property of, and paid to, Landlord.

 

E. The Landlord shall be entitled to the fair market value for the Premises and
the services provided by Landlord (but in no event less than the rental reserved
in the Lease) subsequent to the commencement of a bankruptcy event.

 

Page│25

 

 

F. Landlord specifically reserves any and all remedies available to Landlord in
this Lease or at law or in equity in respect of a bankruptcy event by Tenant to
the extent such remedies are permitted by law.

 

30.20 Rules and Regulations. Tenant acknowledges that Landlord may from time to
time adopt rules and regulations as may be necessary to assure the proper
running of The Falls Office Park.

 

30.21 Timely Performance. Time is of the essence for each condition, term, and
provision of this Lease.

 

30.22 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original.

 

30.23 Mutuality. Each of the Parties declares that he or she has had the
opportunity of independent legal counsel and advice, and that each fully
understands the facts and has been fully informed of all legal rights and
liabilities; that after such advice and knowledge, each believes this Lease to
be fair, just and reasonable, and that each signs the Lease freely and
voluntarily. This Lease shall be construed as being drafted by both Parties and
shall inure to the benefit of both the same.

 

30.24 As -Is Condition. Notwithstanding anything herein to the contrary, Tenant
acknowledges and agrees that Tenant is accepting the condition of the Premises
in an “As-Is” condition without any representations or warranties. Landlord will
repair the one (1) HVAC currently non-operational.

 

30.25 Confidentiality. Tenant agrees the terms of this Lease are of a sensitive
nature, and disclosure of the same will be harmful and damaging to Landlord’s
interests. As such, Tenant agrees and covenants that neither Tenant nor its
employees or agents shall disclose any information regarding this Lease,
including, but not limited to the amount of Basic Rent that the Tenant is paying
to any third parties, including but not limited to any other tenants in The
Falls Office Park. Tenant shall be liable to Landlord for any damages incurred
by Landlord for breach of this provision. In addition, Landlord shall have the
right, as its sole discretion, to either terminate this Lease should Tenant
violate the terms of this provision, or immediately increase Tenant’s Basic Rent
to the holdover rental rate stated in Paragraph 28 herein.

 

30.26 This lease is subject to the successful cancellation of lease dated
September 12, 2014 between DIJ, a Nevada Limited Partnership and Michael Q.
Hesser.

 

Page│26

 

 

IN WITNESS WHEREOF, the parties have duly executed this Lease the day and year
herein above written.

 

LANDLORD:   TENANT:         DIJ, A NEVADA LIMITED PARTNERSHIP   ATG HOLDINGS,
LLC           By: SSS, a Nevada Limited Liability Company
Its General Partner                 /s/ Jeff Susa   /s/ Dimitri Deslis By: Jeff
Susa   By: Dimitri Deslis Its: Managing Member   Its: Manager

 

Page│27

 

 

GUARANTY

 

GUARANTY OF LEASE AGREEMENT dated November 1, 2017 between DIJ, A Nevada Limited
Partnership (hereinafter referred to as “Landlord”) and ATG HOLDINGS, LLC
(hereinafter referred to as “Guarantor”).

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the
undersigned Guarantor hereby unconditionally and irrevocably guarantees to
Landlord, its successors and assigns, the full and prompt payment of the rent
and all other sums and charges payable by Tenant, its successors and assigns,
under the Lease and further hereby guarantees the full and timely performance
and observance of all the covenants, terms, conditions and agreements therein
provided to be performed and observed by Tenant, its successors and assigns. The
Guarantor hereby convenants and agrees to and with. Landlord, its successors and
assigns, that if default shall at any time be made by Tenant, its successors and
assigns, in the payment of any such rent and any and all other sums and charges
payable by Tenant, its successors and assigns, under the Lease or if Tenant
should default in the performance and observance of any of the covenants, terms,
conditions or agreements contained in the Lease, the Guarantor will forthwith
pay such rent and other sums and charges and any arrears thereof to Landlord,
its successors and assigns, and will forthwith faithfully perform and fulfill
all of the such terms, covenants, conditions and agreements and will forthwith
pay to Landlord all damages, costs and expenses that may arise in consequence of
any default by Tenant, its successors and assigns, under the Lease, including
without limitation all reasonable attorney’s fees incurred in nonjudicial
actions, at trial, and upon appeal and disbursements incurred by Landlord or
caused by any such default and/or by the enforcement of this Guaranty.

 

This Guaranty is an absolute and unconditional guaranty of payment and of
performance. It shall be enforceable against the Guarantor without the necessity
of any suit or proceedings on Landlord’s part of any kind or nature whatsoever
against Tenant, its successors and assigns, and without the necessity of any
notice of nonpayment, non performance or nonobservance, any notice of acceptance
of this Guaranty or any other notice of demand to which the Guarantor might
otherwise be entitled, all of which the Guarantor hereby expressly waives. The
Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of the Guarantor hereunder will in no way be terminated, affected,
diminished or impaired by reason of the assertion or the failure to assert by
Landlord against Tenant, or against Tenant’s successors and assigns, of any of
the rights or remedies reserved to Landlord pursuant to the provisions of the
Lease or by relief of Tenant from any of Tenant’s obligations under the Lease or
otherwise by (a) the release or discharge of Tenant in any creditors’
proceedings, receivership, bankruptcy or other proceedings; (b) the impairment,
limitation or modification of the liability of Tenant or the estate of Tenant in
bankruptcy or of any remedy for the enforcement of Tenant’s said liability under
the Lease, resulting from the operation of any present or future provision of
the National Bankruptcy Act or other stature or from the decision in any court;
or (c) the rejection or disaffirmance of the Lease in any such proceedings.

 

This Guaranty shall be a continuing guaranty and the liability of the Guarantor
shall in no way be affected, modified or diminished by reason of any assignment,
amendment, renewal, supplement, modification or extension of the Lease or by
reason of any modification or waiver of or change in any of the terms,
covenants, conditions or provisions of the Lease, or by reason of any extension
of time that may be granted by Landlord to Tenant, its successors or assigns or
a changed or different use of the premises consented to in writing by Landlord,
or by reason of any dealings or transactions or matters or things occurring
between Landlord and Tenant, its successors and assigns, whether or not notice
thereof is given to the Guarantor.

 

Page│28

 

 

Landlord’s consent to any assignment or assignments, and the successive
assignments by Tenant and Tenant’s assigns of the Lease made either with or
without notice to the Guarantor, shall in no manner whatsoever release the
Guarantor from any liability as Guarantor.

 

The assignment by Landlord of the Lease and/or the rights and proceeds thereof,
made either with or without notice to the Guarantor, shall in no manner
whatsoever release the Guarantor from any liability as Guarantor.

 

All of Landlord’s rights and remedies under the Lease or under this Guaranty are
intended to be distinct, separate and cumulative, and no such right and remedy
therein or herein mentioned is intended to be in exclusion of or a waiver of any
of the others. The obligation of the Guarantor hereunder shall not be released
by Landlord’s receipt, application or release of security given for the
performance and observance of covenants and conditions required to be performed
and observed by Tenant under the Lease, nor shall the Guarantor be released by
the maintenance of or execution upon any lien which Landlord may have or assert
against Tenant and or Tenant’s assets.

 

Until all the covenants and conditions in the Lease on Tenant’s part to be
performed and observed are fully performed and observed, the Guarantor (a) shall
have no right of subrogation against Tenant by reason of any payments or acts or
performance by Guarantor, in compliance with the obligations of the Guarantor
hereunder; (b) waives any right to enforce any remedy which the Guarantor now or
hereafter shall have against Tenant by reason of any one or more payment or acts
or performance in compliance with the obligations of the Guarantor hereunder;
(c) subordinates any liability or indebtedness of Tenant now or hereafter held
by the Guarantor to the obligations of Tenant to Landlord under the Lease; and
(d) waives any right provided by law to cause Landlord either to commence a
proceeding against Guarantor to enforce the terms of the Guaranty or to waive
Landlord’s right to commence such a proceeding.

 

Guarantor hereby submits itself to the jurisdiction of the courts of the State
of Nevada and hereby irrevocable appoints Tenant, or if Tenant is more than one
person then any one of them, the manager, assistant manager and any acting
manager of the facility being operated at any time during the term of the Lease
at the premises and (if Tenant is a corporation, trustee or partnership) all
persons of Tenant upon whom service of process may be served for service upon
Tenant as its agents for the service of process in any action against Guarantor
arising out of this Guarantor in the jurisdiction in which the premises are
located. This provision does not affect any right to serve process under
Guarantor in any other manner permitted by law.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty this day of November,
2017.

 

“Guarantor”

 

By: /s/ Dimitri Deslis   Print: Dimitri Deslis   Social Security Number:
___________________  

 

Page│29

 

 

[ex10-1img001.jpg] 

 

 

 

[ex10-1img002.jpg] 

 



 

 